Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 28, 1995, convicting him of murder in the second degree, attempted robbery in the first degree, attempted robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Miller, Ritter and Gold-stein, JJ., concur.